211 F.3d 1031 (7th Cir. 2001)
BRIAN A. KOSSMAN,    Plaintiff-Appellee,v.NORTHEAST ILLINOIS REGIONAL COMMUTER RAILROAD  CORPORATION, doing business as Metra/Metropolitan  Rail,    Defendant-Appellant.
No. 99-2255
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 12, 2000
Decided May 2, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 8045--Arlander Keys, Magistrate Judge. [Copyrighted Material Omitted]
Before POSNER, Chief Judge, COFFEY and RIPPLE,  Circuit Judges.
COFFEY, Circuit Judge.


1
Brian Kossman brought  this action against his employer, Northeast  Illinois Regional Commuter Railroad d/b/a Metra  (Metra), pursuant to the Federal Employers'  Liability Act, 45  U.S.C. sec. 51 et seq. (FELA),  claiming that he suffered a shoulder injury in  the course of his employment while unloading  supplies from a delivery truck. After trial, the  jury returned a verdict for Kossman in the amount  of $304,000,1 Metra moved for judgment as a matter of law or, in the alternative, for a new  trial. The court2 denied the motions and Metra  appeals.


2
We affirm.

I.  BACKGROUND

3
The facts of this case are quite simple.  Kossman, employed as an "extra clerk"3 for  Metra, was directed, on September 9, 1994, to  assist in the unloading of a truck which had come  in with 55-gallon barrels of cleaning supplies on  pallets; a task he had done approximately fifty  times in the past. According to Kossman, this  load was unusual in that, instead of each pallet  containing a single 55-gallon barrel, some of the  pallets in this shipment contained as many as  three 55-gallon barrels.


4
The employees were assisted in removing and  transporting the pallets from the bed of the  delivery truck to the warehouse by a pallet jack.  A pallet jack is a four-wheeled, hydraulic lift  device designed for lifting and moving heavy  loads from one location to another. To move a  pallet, the forks of the jack are placed under  the top deck of the loaded pallet, and the  hydraulic lift, when activated, raises the pallet  off the floor. The jack (now with the loaded  pallet) is then normally rolled off the bed of  the truck and onto the loading dock.


5
While Kossman was in the process of unloading  the cleaning supplies, the forks of the jack  became locked, in an unmovable position, under a  pallet loaded with three 55-gallon barrels. As  Kossman attempted to free the jack, he "kind of  heard a little pop or crack [in his shoulder],  but [he] didn't really think anything of it at  the time because it [sic] wasn't immediate pain."  After he unsuccessfully attempted to free the  jack, Kossman asked one of his co-workers for  assistance, and the two men eventually freed the  jack, but Kossman still faced other obstacles; a  3-6 inch vertical space existed between the  truck's unloading gate and the dock.4


6
In order to unload the pallets, as Kossman was  required to do that day, employees are forced to  make a running jump with the loaded pallet jack,  leaping from the truck bed to the dock below.  Because of the configuration of the dock, the  employees are then forced to make an immediate  and sharp turn to avoid crashing into, or flying  over, a railing on the other side of the loading  dock. As Kossman attempted to perform this  maneuver with the jack holding the three 55-  gallon barrels, he "just felt a strain, like I  had pulled a muscle or something."


7
Immediately after the incident Kossman only felt  like he had a muscle strain, but the next day his  arm "was totally immobilized" and he "couldn't  move it at all" because of the pain and  discomfort. Kossman visited the company doctor  and was immediately "taken out of service."  Because Kossman's pain continued, he went to an  orthopedic surgeon and was directed to undergo  arthroscopic surgery on his shoulder; a procedure  he had twice, once in 1995 and again in 1998.  Despite these surgeries and physical therapy, and  although he has now regained some of the lost  range of motion in his shoulder, Kossman "is  never comfortable" and is still unable to return  to work and perform his usual duties, and has yet  to return to any form of employment.5


8
Based on the injury suffered while unloading  the barrels of cleaning supplies, Kossman filed  this action against Metra alleging that Metra  failed to provide him with a safe place to work  by: 1) failing to adopt and implement a safe  method and procedure for unloading supplies; 2)  failing to provide adequate equipment; 3)  assigning him work that was beyond his known  physical ability; 4) failing to provide  sufficient personnel to unload the supplies; 5)  improperly training him to use unsafe methods; 6)  improperly supervising him; 7) failing to  properly secure the loading pallet; and 8)  failing to exercise ordinary care to provide him  with a safe place to work. The complaint alleged  that one or more of the foregoing negligent acts  or omissions caused, in whole or in part,  Kossman's shoulder injury.


9
Because neither party requested a special  verdict, the trial judge allowed the jury to  return a general verdict for Kossman (without  answering any interrogatories). After the jury  awarded Kossman $304,000, Metra moved for  judgment as a matter of law or, in the  alternative, for a new trial.


10
With respect to Kossman's claim that Metra  failed to adopt and implement a safe method and  procedure for unloading the pallets from the  truck, the trial judge concluded that Kossman did  provide sufficient evidence to support the jury's  verdict. The court reasoned that    the jury, viewing Plaintiff's [evidence] and  using its own common sense, could have concluded  that pushing and pulling a five-foot-long pallet  jack loaded with from 1200 to 1500 pounds of  cargo at a speed that would allow the jack to  jump a three- to six-inch gap and require the  jack operator to quickly turn the handle, upon  landing, to avoid being thrown into or over the  railing, which was located about five feet from  where the pallet landed, was unreasonably unsafe.  Based on the evidence presented in the case, this  is the only theory on which the jury could have  supported its decision, and it is not an  unreasonable one.    The magistrate judge then denied Metra's motions  for judgment as a matter of law and for a new  trial. Metra appeals.

II.  ISSUES

11
On appeal Metra argues that the district court  erred in: 1) denying its motions for judgment as  a matter of law and for a new trial; and 2)  informing the jury that Kossman was ineligible  for worker's compensation benefits.

III.  ANALYSIS
A.  The FELA

12
FELA, enacted in 1908, provides a federal tort  remedy for railroad employees, such as Kossman,  injured on the job. See Williams v. National  Railroad Passenger Corp., 161 F.3d 1059, 1061  (7th Cir. 1998). Unlike worker's compensation  statutes, FELA requires Kossman to prove  negligence on the part of Metra. See id. However,  the Supreme Court has held that the negligence  standard is relaxed in FELA cases and a  plaintiff, in order to get his case to the jury,  need only produce evidence which demonstrates  that the "'employer['s] negligence played any  part, even the slightest, in producing the injury.'"  Consolidated Rail Corp. v. Gottshall, 512 U.S. 532, 543 (1994) (quoting Rogers v. Missouri  Pacific R. Co., 352 U.S. 500, 506 (1957)). A  plaintiff, therefore, carries a lighter burden in  a FELA action than in an ordinary negligence  case. See Harbin v. Burlington Northern Ry. Co.,  921 F.2d 129, 132 (7th Cir. 1990) (noting  examples of FELA actions submitted to jury based only upon "evidence scarcely more substantial  than pigeon bone broth"). Furthermore, courts  "have interpreted [FELA] liberally in light of  its humanitarian purposes." Williams, 161 F.3d at  1061 (citing Metro-North Commuter R. Co. v.  Buckley, 521 U.S. 424, 429 (1997)).


13
All this being true, FELA "is not an insurance  statute." Gottshall, 512 U.S. at 554. A plaintiff  bringing an action under FELA "who fails to  produce even the slightest evidence of  negligence" should not be permitted to go to  trial. Williams, 161 F.3d 1061-62. In other  words, a plaintiff who brings a successful claim  under FELA must establish that the defendant  breached its duty by demonstrating that "a  reasonable person would foresee [the alleged  circumstances] as creating a potential for harm."  McGinn v. Burlington Northern R.R. Co., 102 F.3d 295, 300 (7th Cir. 1996). Given the plaintiff  friendly nature of FELA, it is easy to understand  why the trial judge did not commit error when  denying Metra's motions for judgment as a matter  of law and for a new trial.


14
B. Motions for Judgment as a Matter of Law and for  a New Trial


15
As stated previously, Metra challenges the  district court's denial of its post-trial motions  for judgment as a matter of law or,  alternatively, for a new trial. We review the  denial of a motion for judgment as a matter of  law de novo. See Tincher v. Wal-Mart Stores,  Inc., 118 F.3d 1125, 1129 (7th Cir. 1997).  Judgment as a matter of law may be entered where  "there is no legally sufficient evidentiary basis  for a reasonable jury to find for [a] party on  [an] issue." Fed. R. Civ. P. 50. Furthermore,  this Court must, after reviewing the record and  drawing all reasonable inferences in the light  most favorable to Kossman, determine whether the  verdict is supported by sufficient evidence. See  Tincher, 118 F.3d at 1129. Although we review the  denial of a motion for judgment as a matter of  law de novo, our review of the denial of Metra's  motion for a new trial is under the abuse of  discretion standard. See Robinson v. Burlington  Northern R.R., 131 F.3d 648, 656 (7th Cir. 1997).  Additionally, we will not overturn a jury's  verdict "[a]s long as there is a reasonable basis  in the record to support it." Id.


16
In the present case, Kossman was directed to  unload cleaning supplies from a truck parked at  the loading dock, and consistent with Metra's  policy, Kossman was required to push and pull a  five-foot-long pallet jack loaded with three 55-  gallon drums that weighed approximately 1200 to  1500 pounds. In order to accomplish the unloading  of these pallets, Kossman was forced to pull the  load with enough speed so as to allow the  hydraulic jack, holding the loaded pallet, to  jump a three- to six-inch space.6 Kossman,  after generating the necessary speed to jump the  gap and land on the loading dock, was also  required to make an immediate and sharp turn in  order to avoid being catapulted into, or going  over, the railing which was located a mere five  feet from the point where the loaded jack left  the truck. The jury was well within its  discretion to conclude that this was a most  unsafe practice and that Metra should have  foreseen that such an unloading practice could  result in an injury. We are also of the opinion  that with the information cited above in the  record there is more than a reasonable basis in  the record to support the jury's conclusion that  Kossman was injured when he was unloading the  loaded pallets from the truck in the manner  described above because of Metra's failure to  adopt and implement a safe method and procedure  for unloading the pallets from the truck.  Accordingly, we agree with the trial judge that  Metra was not entitled to judgment as a matter of  law.


17
Metra also attacks the jury verdict, claiming  that it should have been given a new trial  because the evidence was insufficient to support  the jury's verdict and the damages awarded to  Kossman were excessive.


18
With respect to the claim that there was  insufficient evidence presented to the jury to  support its verdict, we are of the opinion that  the evidence before the jury, described above,  did, in fact, provide more than a sufficient  basis for a reasonable jury to return a verdict  for Kossman. This is especially true because even  though some of the issues presented to the jury  were later ruled to be legally insufficient,  Metra, for reasons unexplained, failed to request  a special verdict or a general verdict with  answers to written interrogatories. Because the  defendant never requested any special form of  verdict, the jury only returned a general verdict  for Kossman. And when a jury only returns a  general verdict, we need only find support in the  record for one of the theories presented to the  jury in order to affirm the jury award. See,  e.g., Wassel v. Adams, 865 F.2d 849, 855 (7th  Cir. 1989); Culli v. Marathon Petroleum Co., 862 F.2d 119, 123 (7th Cir. 1988).


19
As detailed above, the jury was provided with  sufficient evidence to reasonably conclude that  the procedure Kossman was required to employ in  order to remove pallets loaded with three 55-  gallon barrels was unreasonably dangerous and  that an injury, such as the one suffered by  Kossman, was or should have been foreseeable to  Metra. We thus refuse to hold that the district  court abused its discretion in refusing to grant  Metra a new trial based on the sufficiency of the  evidence.


20
As noted above, the jury awarded Kossman  $100,000 for loss of future income. Metra claims  that because this award was against the manifest  weight of the evidence, the judge abused his  discretion in denying its motion for a new trial.  However, we will not reverse an award of damages  for lost wages because of questionable  assumptions unless it yields an unreasonable  result. See O'Shea v. Riverway Towing Co., 677 F.2d 1194, 1201 (7th Cir. 1982). Indeed, "[a]  trial judge may vacate a jury's verdict for  excessiveness only when the award was monstrously  excessive or the award had no rational connection  to the evidence." Debiasio v. Illinois Central  R.R., 52 F.3d 678, 686 (7th Cir. 1995) (citations  and internal quotations omitted).


21
On appeal, Metra claims that the award of  $100,000 for loss of future earnings was  excessive and against the manifest weight of the  evidence because: 1) the injury was not as severe  as Kossman claimed; and 2) Kossman's "vocational  economist" should not have been allowed to  testify.


22
In order to support its claim that Kossman  exaggerated the severity of his injury, Metra  argues that there was a general "lack of  truthfulness throughout this case" by Kossman as  evidenced by the fact that Kossman had lied on  his employment application and at a deposition  when asked about previous felony convictions.  Metra also points to the surveillance videos  taken of Kossman while he was at the beach which  demonstrate, according to Metra, that Kossman did  not suffer any severe injuries.


23
The problem with Metra's arguments is that the  jury had all this information before it and chose  to credit the testimony of Kossman and the fact  that he had already undergone two arthroscopic  surgeries on his shoulder as a result of the  injury he suffered during the course of his  employment with Metra and was preparing to have  a third. And as we have long held,


24
[w]e will not second-guess a jury on credibility  issues. While this court's review is confined to  the "cold pages" of an appellate transcript, the  jury had an opportunity to observe the verbal and non-verbal behavior of the witnesses, including  the subject's reactions and responses to the  interrogatories, their facial expressions,  attitudes, tone of voice, eye contact, posture  and body movements . . . . [I]t is not the task  of this appellate court to reconsider the  evidence or assess the credibility of the  witnesses.


25
Hasham v. California State Bd. of Equalization,  200 F.3d 1035, 1047 (7th Cir. 2000) (citing  United States v. Hickok, 77 F.3d 992, 1006 (7th  Cir. 1996)).


26
The simple fact is that the jury had every  opportunity to review, observe, and digest the  video that Metra offered into evidence showing  Kossman engaging in activity which allegedly was  inconsistent with his claimed injury. Metra also  introduced into evidence the fact that Kossman  had lied on his employment application and at a  deposition when asked about previous felony  convictions. Despite all this, the jury still  chose to credit Kossman's testimony, and we are  of the opinion that Kossman's testimony and  evidence was not so lacking as to prohibit the  jury from relying on his testimony, and we  therefore decline Metra's invitation to revisit  credibility determinations made by the jury. Nor  is the award of $100,000 for loss of future  income so outrageous as to be excessive. We are  convinced that Metra is not entitled to a new  trial based on Kossman's testimony being  insufficient to support the jury's award of  damages.


27
Metra also claims that the judge erred in  admitting the testimony of Kossman's "vocational  economist," Stanley Hunton, because he was  without the necessary "education, training, or  experience which would allow him to testify as to  the plaintiff's economic loss or the present  value required to replicate the plaintiff's  claimed economic loss." However, Metra's argument  addressing this issue is inadequate to preserve  the issue for review because, in an argument that  spans less than one page in length and contains  only one case citation, Metra merely makes a  general statement that Hunton was unqualified to  testify, but does not articulate what standard  the trial judge should have used or what contrary  evidence it put forth as to the plaintiff's loss  of future earnings. See Tyler v. Runyon, 70 F.3d 458, 466 (7th Cir. 1995) ("This court has no duty  to research and construct legal arguments  available to a party."); Ehrhart v. Secretary of  Health and Human Serv., 969 F.2d 534, 537 n. 5  (7th Cir. 1992) ("[C]ompelling the court to take  up a burdensome and fruitless scavenger hunt for  arguments is a drain on its time and  resources."). Metra's bare accusation that the  award was too high is not enough to call into  question the judge's decision to allow Hunton to  testify. Furthermore, Metra merely makes  reference to arguments made in its motion in  limine to the district court, a practice that is  disfavored. See generally Fed. R. App. P.  28(a)(6). Because Metra failed to adequately  address the issue of Hunton's ability to testify  at trial in its brief, we hold that Metra has  waived this issue. Consequently, we do not  consider this issue any further.

C.  Worker's Compensation

28
Metra's final argument on appeal is that the  district court erred in informing the jury that  Kossman was ineligible for worker's compensation.  When the subject of Kossman's ineligibility came  up before trial, the court informed the parties  that it planned on telling the jury that "you may  wonder why Kossman is suing Metra for an injury  that is normally covered by workmen's  compensation. Well, in most cases railroad  employees are not covered by workmen's  compensation and must file a suit under [FELA] in  order to be compensated." It is important to  point out that before the magistrate judge  informed the jury of the unavailability of  worker's compensation, he specifically asked the  respective counsel for Metra and for Kossman if  such language was acceptable, and both responded,  "[t]hat's fine." Given that counsel for Metra not only failed to  object to this approach by the district court,  but affirmatively supported the judge informing  the jury that Kossman was ineligible for worker's  compensation benefits, we are of the opinion that  Metra has waived this issue on appeal. See, e.g.,  United States v. Durman, 30 F.3d 803, 810 (7th  Cir. 1994).


29
Consequently, the decision of the district court  is    AFFIRMED.



Notes:


1
 The jury's general verdict stated that Metra  should pay $50,000 for disability, $0 for  disfigurement, $50,000 for pain and suffering,  $104,000 for loss of past earnings, and $100,000  for present value of future lost earnings.


2
 By agreement of the parties, the case was  assigned to Magistrate Judge Arlander Keys.


3
 As an "extra clerk," Kossman performed a variety  of jobs, including assisting passengers through  the gates and with train information, ticket  collection, maintenance, snow clearing, spreading  salt, delivering packages, janitorial services,  and occasionally unloading trucks.


4
 The hydraulic gate at the back of the truck was  lowered toward the loading dock but the hydraulic  gate did not fit flush with the floor of the  loading dock. As Kossman's supervisor, James  Simpson, testified, the gap was "a couple of  inches at least."


5
 We note that Metra introduced a series of  surveillance videos of Kossman taken on the beach  in 1996 after he was supposedly completely  disabled from work and suffering some  disfigurement in his shoulder. The videos,  according to Metra, portray the plaintiff walking  on the beach without a shirt and Kossman seems to  be engaging in "normal recreational activities,"  unrestricted use of his left shoulder, and no  evidence of Kossman's alleged disfigurement of  the shoulder (one side being lower than the  other) is displayed.


6
 Simpson admitted that, "I know they had to pull  it pretty fast. . . . Two men had to push, and  the other had to pull. It had to be a coordinated  effort."